Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims invoking 35 USC § 112, 6th paragraph

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-28 comprise at least one limitation that has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 21- 28 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Limitation, claim 21
Corresponding structure
means for receiving one or more global navigation satellite system (GNSS) signals
FIG. 13, GNSS receiver 1380
means for determining first movement data based on the one or more GNSS signals
FIG. 13, DSP 130/processing unit 1410
means for determining second movement data based on data from one or more motion sensors, wherein the first movement data and the second movement data each comprise respective movement-related information regarding a mobile device during a time period
FIG. 13, DSP 130/processing unit 1410
means for providing an indication that a GNSS error is occurring based on a determination that a difference between the first movement data and the second movement data exceeds a threshold
FIG. 13, DSP 130/processing unit 1410


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11-13, 16-19, 21-23, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berry (9466881).
Regarding claims 1, 11, 21 and 30, Berry discloses a method (claim 16), mobile device (local detection processor, Fig. 3) and a non-transitory computer-readable medium storing instructions for detecting Global Navigation Satellite System (GNSS) error (Fig. 7) comprising: 
receiving, at a mobile device, one or more global navigation satellite system (GNSS) signals via a GNSS antenna of the mobile device (Fig. 5C)(the GPS data being acquired by LLT 595 may indicate a trajectory 596, col. 10, lines 39-40); 
determining first movement data based on the one or more GNSS signals (trajectory 396); 
determining second movement data based on data from one or more motion sensors (a trajectory 592, which can be tracked by an inertial navigation processor, e.g., inertial navigation processor, col. 10, lines 36-38) of the mobile device, wherein the first movement data and the second movement data each comprise respective movement-related information regarding the mobile device during a time period (trajectory data indicates motion information during a time period); and 
providing an indication that GNSS error is occurring based on a determination that a difference between the first movement data and the second movement data exceeds a threshold (a predetermined difference threshold between statistical qualities, e.g., mean headings over a moving average window, trajectory 596 as indicated by the GPS data is not trajectory 592 followed by LLT 595. Once such a statistically significant difference between the GPS data and the inertial navigation data has been determined, and the power signature is that of an SDD, as determined in operation 518 of FIG. 5A, a spoofing alert 520 may be generated, col. 10, lines 54 -61)(spoofing alert is indication of error).
Regarding claims 2, 12 and 22 Berry discloses wherein the first movement data, the second movement data, or both, comprise data indicative of an acceleration of the mobile device, a velocity of the mobile device, a rotation of the mobile device, or a combination thereof (inertial navigation processor).
Regarding claims 3, 13 and 23, Berry discloses wherein the determination that the difference between the first movement data and the second movement data exceeds the threshold comprises normalizing the first movement data, the second movement data, or both (determine that the inertial navigation data determined by SPE 356, as characterized by vector 594, differs from the GPS data, as characterized by vector 598, col. 10, lines 50-52)(use of characterized vectors is a process of normalizing data).
Regarding claims 6, 16 and 25, Berry discloses wherein the determination that the difference
between the first movement data and the second movement data exceeds the threshold comprises: 
measuring a horizontal estimated position error from a plurality of global navigation satellite system (GNSS) signals; and detecting that the horizontal estimated position error exceeds a threshold error value (comparing of distance/vector offset threshold includes horizontal and vertical).
Regarding claims 7, 17 and 26, Berry discloses the mobile device comprises a vehicle; the one or more motion sensors comprise an odometer; and the determination that the difference between the first movement data and the second movement data exceeds the threshold comprises determining a difference between a first velocity value obtained from the odometer and a second velocity value based on the one or more GNSS signals exceeds a threshold value (use of vector offset threshold with position and heading including velocity).
Regarding claims 8, 18 and 27, Berry discloses wherein: the one or more motion sensors comprise a barometric sensor; and the determination that the difference between the first movement data and the second movement data exceeds the threshold comprises determining a difference between a first change in altitude value determined using the barometric sensor and a second change in altitude value determined using the one or more GNSS signals exceeds a threshold value (col. 6, line 1)(col. 7, lines 40-50).
Regarding claims 9, 19 and 28, Berry discloses wherein providing the indication that the GNSS error is occurring is further based on a determination that the first movement data is inconsistent with map data (transceiver 164 may move through a trajectory 165 from a location at which high variability in power is detected to a new location 165′ where the power profile is more constant. Such detection provides a measure of the spatial extent of ROI 150, col. 4, lines 53-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (9466881).
Regarding claims 10, 20 and 29, Berry does not specifically disclose one or more motion sensors comprise a camera. However, berry teaches use of  numerous sensors to sense environment (LLT 200 may be provided with numerous sensors 345, each providing a datum from which position may be derived. For example, an altimeter, a barometer, a hygrometer and thermometer may be used to determine altitude, such as by altitude estimator 352, and a compass, pedometer and accelerometer may be used to determine a heading, distance traveled and velocity, such as by heading/distance estimator 354. Numerous techniques to determine altitude, heading, distance and velocity from such sensor readings can be used, col. 7, lines 53-62). It is known in the art that a camera is used in identifying environment, it would have been obvious to use a camera in helping the system.
Claims 4-5, 10, 14-15, 20, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (9466881) as applied to claims 1, 11, 21 above, and further in view of Chen (CN-204023380-U).
Regarding claims 4, 14 and 24, Berry does not specifically disclose a known distance between GNSS antenna and the one or more motion sensors are offset by a known distance. However, Chen teaches GNSS antenna and sensor separated by a known distance (see Fig. 2 below), plus it is known in the art antenna separation is necessary between different type of sensors. It would have been obvious to separate the antennas in order to keep interference down.



    PNG
    media_image1.png
    789
    1543
    media_image1.png
    Greyscale

Regarding claims 5, 15, Berry discloses wherein the determination that the difference between the first movement data and the second movement data exceeds the threshold comprises determining that the first movement data and the second movement data reflect an offset distance that is different than the known distance by more than a threshold value. (Trajectory vectors 594, 598 may be computed at various locations along trajectory 592 and the difference between the vectors 594, 598 can be determined from parameters defining each, e.g., position and heading, col. 10, lines 45-48)(offset of trajectory vector is a distance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov